Case 2:19-cv-02374-KJM-EFB_ Document 23_ Filed 06/22/20 Page 1 of 14
. UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

GARRISON JONES

Plaintiff,

V.

VELOCITY TECHNOLOGY SOLUTIONS, et al
SHAUNA COLEMAN, individually

and as H.R. Director of Velocity Technology
Solutions; CHRIS HELLER, individually and
as General Counsel of Velocity Technology
Solutions; STEVEN KLOEBLEN,

Individually and as CEO of Velocity
Technology Solutions; MICHAEL

BALDWIN, individually and as an employee
of Velocity Technology Solutions.

Defendants.

Case No. 2:19-cv-02374-KJM-EFB
Complaint Filed: November 25, 2019

Trial Date: None Set

Judge: Hon. Edmund F. Brennan

Case No. 2:19-cv-02374-KJM-EFB

FILED

JUN 2 2.2020

CLERK, U.S. DISTRICT COURT

@ASTERN DISTRICT OF CALIFORNIA
" OEPU :

RESPONSE OPPOSITTION TO CLAIM OF LACK OF PERSONAL

JURISDICTION BY DEFENDANTS

INTRODUCTION

Giving these defendants and their attorneys a platform only opens up and
continues their gateway of hate so that others will be allowed to follow

The requirements of Rule 12 (b)(1)were not as in the defendants motion by
including a counter claim against the plaintiff even though it be false and by
doing so the defendants submitted to personal jurisdiction of the district
court when it filed its permissive counterclaims .
Case 2:19-cv-02374-KJM-EFB poet 23 Filed 06/22/20 Page 2 of 14
The filing of a counterclaim was held to act as such a waiver on the theory

that, since the defendant had invoked the power of the court to resolve the
dispute, he had submitted to the court's jurisdiction for all purposes.

All defenses of lack of jurisdiction over the person, improper venue, and
insufficiency of service of process under rule 12(b) are waived when the
defendant includes a counterclaim in his answer. It is clear that counsel
intended to mislead the court. He added or “piled on” everything he thought
would sway the court into believing that this was a duplicate case “same
parties same claims”. Making quotes of multiple cases as well as stating that
the court had no jurisdiction over the defendants, the defendants were not
obligated to respond to the complaint and that they wanted to reserve
responding as to why they did not have to respond to the multiple waivers
submitted by the plaintiff. I can save the court some time and let them know
that the reason for all of these is the fact that the plaintiff is black and it was
for no other reason. If counsel had case precedent on these statements/quotes,
he would have gladly “stacked the deck of his motion and listed them”

However, the court knows that FRCP Rule 55 Default; Default Judgment (a)
(b) (1) (2) already has a remedy and resolution defined for defendants that
failed to plead or otherwise think they have or are not under any obligation to
respond to a complaint. It has called a default judgement, which the plaintiff
has said from the beginning that they knew already that they were in default
and it had nothing to do with being “served” as they had been in default for
some time.

In addition under FRCP 4 Summons also has a remedy for defendants who
otherwise think that they have no obligation under the law to return a waiver
sent by plaintiff FRXP Rule 4 a (2) g (2) b(4)

(B) The reasonable expenses, including attorney's fees, of any motion required
to collect those service expenses. This statue is of special concern, as it does
not distinguish that a condition of payment of these expenses are conditioned
to whether the plaintiff wins or loses the complaint. Based on past experience
where they plaintiff has at all times made statements and by their arrogant
stances, believe they are not obligated to obey the laws of this country for any
reason, especially when they are coming from a black man, is the very reason
special circumstances were added to the motion for the plaintiff knows they

]
.4, Case 2:19-cv-02374-KJM-EFB, Document 23 Filed 06/22/20 Page 3 of,14
will not adhere to or comply with the rules of the courts. So just like the clock

was ticking when they that put the defendants in default, so is the special
circumstances adding up for the penalties of “no obligation” that were added
specifically for the defendants. Motion was filed with the court on May 13,
2020.

The court has seen and now I trust experienced the pain and arrogance of the
defendants who truly feel that they laws of this country do not apply to them.
That they are exempt from all laws and rules of the court. The only obligation
that they will proudly display is the obligation to steal from their business
partners, over bill their customers and the obligation to violate every single
law they can against the black people of this county and specifically the
plaintiff at any time they can, for any purpose they can and done without any
fear whatsoever that they will be held civilly or criminally responsible. At the
same time they are still in conspiracy mode, doing everything they can to hide
the truth and most of all get to the point that the statute of limitations run out
on the criminal acts they have committed.

The court should know, that the plaintiff has over the years predicted most of
the acts by the defendants and thus the reason he has so much documented
evidence and exhibits that prove his claims.

The lengths they have went in order to “stop the spread “of their illegal acts. Just
recently, the plaintiff was “tipped off’ by a current Velocity employee that the
defendants had again put obstacles in your path. This time it was with Facebook, even
though the plaintiff does not have a Facebook, Twitter, or Instagram account they
“proactively contacted Facebook and made sure he could not register for an account to
put any information or post to social media. The plaintiff tested this recently and
received the replay below. Now how can a person who does not have an account have
it disabled because it does not meet standards?”
Page 4 of 14

 

Your Account Has Been Disabled

You can't use Facebook because your account or activity on it, doesn't follow our
Community Standards.

if you think we disabled your account by mistake, we can take you through a fewsleps to

request a review

Please note that we have fewer reviewers available right now due to the coronavirus
(COVID-19) pandemic. Because of this. we may be unable te review all requests and the
way we handle reviews has changed. We'll guide you through a few steps to request one.

This is the defendants at work. Here is another one for the court. The court will know
that counsel also mentioned a “settlement” in the case in Northern Illinois. What he
did not intentionally mention was that it was induced by fraud, misrepresentation and
was entered into by the defendants, so that their investors and business partners who
were involved in the theft of Intellectual property and the racial discrimination of the
plaintiff forced the defendants to settle before their involvement was discovered. He
also did not mention that the defendants did this to conceal state and federal crimes.
Counsel intentionally did not mention that three days after the signing of this so-called
agreement, the defendant still represented by
filed an appeal to a case they had already lost on appeal more than 40 days
after the deadline to file, where they lied and sent forged documents to AZDES
and to the Arizona Court of Appeals where they lied claiming the plaintiff was
still employed when they terminated him and at the date/time of the hearing,
they intentionally did not appear. The appeal was immediately denied with
special a special notation that they are not allowed to appeal the decision”
Case 2:19-cv-02374-KJM-EFB Document 23 Filed 06/22/20 Page 5 of 14
Another attempt at fraud

If Velocity had confidence that they had a solid agreement, why is it that they
are feverishly trying to induce me to “violate” an agreement that was void the
moment it was signed, illegal as it was to cover-up, conceal a crime,
unconsciable, and was induced by fraud and misrepresentation? Why would
they put so much effort into trying to get documented proof that I violated it,
the reason is because they know it will never stand up in court and is
completely unenforceable. If they had any doubt that they could win such a
case by filing a motion to compel or breach, they would have done so.

The incident with some attorney who contacted me out of the blue and the very
first thing he wanted was a copy of the agreement, so that he had some proof
to give to Velocity that it was shared after he specifically said he was not my
attorney, but knowing that if I did provide it, Velocity could claim I shared its
content with someone, who was not my attorney. The whole thing was a trick,
a ruse to get me to share it. Showed how desperate they are and that they are
grasping at straws. They were after the agreement as proof that I shared it with
someone who was not my attorney EXHIBITS V1 -V20

All this because a so-called multimillion dollar company refused to pay
$240.00 per week in unemployment benefits to someone they illegally
terminated. Why/ because he is black.

Velocity is the post card of a hostile racial organization

The court should see that in over three years that when they were forced to
respond to a complaint that they went back to what they do best, lie and
commit fraud. It is in their nature to do so. Then when their counsel makes a
written statement that is false and proven to be false, he then tries to put blame
back onto the plaintiff as if he did not make the statement. The court can see
this and to give them an opportunity and put them on a platform that they will
again lie to the court is why this country is in the shape it is now. Whites
always seem to have an alternate story even though the incident is caught on
video. It is not just George Floyd who has a video; I Garrison Jones has a
video of Velocity white employees stealing Intellectual property. They have
never made a statement that it was not their employees or denied what they

4
Case 2:19-cv-02374-KJM-EFB , Document 23 Filed 96/22/20, Page 6 of 14
were doing. Instead, they attack the person who they claim was to test-drive

this stolen material for their use and greed.

It is clear that if I was stupid enough to accept their explanation of a “hearing
in Seattle on January 13, 2019, they would “arrange for a ride to the airport
and all expenses so that I could testify against Velocity. It is my belief if I got
into a vehicle for an arranged ride to the airport that it would have been the last
time, I would have been seen alive. It was a setup pure and simple. They were
not only after the agreement but they were going to do anything to end my life
to get rid of the threat of prison, and the person who could help put them there.

I asked for a case number etc. to prove there was such a real case and never
received that information, now that they were not successful in setting me up,
and over the Thanksgiving weekend all of a sudden, “the issue with Velocity
has been resolved”

I am certain that when they lose this case, they will attempt to spring that
illegal agreement and attempt to sway the court that even though he won, he is
not entitled to a monetary ward. Well to that, I say there is no contract or
agreement especially this one that can be enforced because it is invalid also,
the defendants knew they had committed several violations of the law both
civil and criminal against the plaintiff that he had no knowledge of and the fact
that once he found out he would file litigation for damages. NO contract or
agreement can limit or pre-define the monetary award to a plaintiff before
litigation is even filed, nor a this illegal agreement, pre-set the award so that no
monetary award is received by the litigants. It is illegal and you can assure
they know that but will try to submit it to the court anyway. Here are a bunch
of criminals who thought that they had pulled off the great crime and
conspiracy and were stupid enough to not only leave a documented audit trail
back to them but, they also out of sheer stupidity created over 16 gigabytes of
illegally recorded videos of stolen intellectual property that they recorded
themselves committing a crime on the videos. How many criminals have been
sent to prison after video showed them committing a crime. Not only that,
how many criminals recorded themselves committing federal crimes. Total
ignorance and arrogance that they remotely think that they can convince
anybody or raise and once of “reasonable doubt” when the name of the

5
 

Case 2:19-cv-02374- rai playe nt 23, Filed 06/22/20 Page.70
Velocity employee is c ear y displayed on the screen next toa “R

CAMERA: indicating he is the person doing the recording.

 

i

 

 

The defendant's delay of over five (5) months as unseasonable assertion of
the defenses and as active pursuit of the court's jurisdiction. When they did
respond, they responded continuing the same them of fraud they have done
for the past three years, then when faced with active opposition instead of
what they did in the past, where they filed forged documents, received what
they wanted as expected results and then forced the plaintiff to “dig out” and
appeal these false claims, now it is clear that in mid-stream, and responses
that are not months apart, they change their position, try to blame the
plaintiff in bringing up the issue as they have done in their responses an old
“Freudian technique” when painted into a corner or caught in a lie, you take
the focus off of yourself and deflect it onto your opponent. Counsel has
abandoned his claim as it has been proven false, however in his response, he
wants the court to grant him an opportunity to give third version of this
same issue so that he can then lie to the court one more time by asserting yet
another version and or reason why they failed to replay to the complaint and
waiver.

This exemplifies the sheer madness of counsel and their client.

This law firm and their attorneys are complicit with Velocity Technology Solutions
and are intimately involved with others in an illegal activity or wrongdoing.
Obstruction of justice, aiding and abetting, interference in a federal proceedings and
hindering prosecution of Velocity for state and federal crimes committed by the
executives and employees of Velocity as well as other organizations connected to
velocity.
Case 2:19-cv-02374.KJM;EFB Document 23 Filed 06/22/20, Page 8 of 1 .
"All of these people are complicit in some criminal conspiracy. Defendants’ motion is

not simply a motion to dismiss but a counter claim to the plaintiffs’ complaint. .
Pursuant to Rule 12 b (2) and 12 b (5) the rule responses and defense is limited to
response elements that include:

(2) Lack of personal jurisdiction
(3) Improper venue
(4) Insufficient process

(5) Insufficient service of process

Defendant motion contains additional elements where he is making a counter claim and
answer against the plaintiff and his complaint. This disqualifies said motion as a
motion to dismiss under Rule 12 (b) (2) and 12 12 (b) (5) but is classified as a counter
claim and answer. Answer and counter claim to the complaint as his addition of a
claim even though it be a false, the claim does not fall into any of the categories under
the Rule 12 b (2) or 12 (b) (5) as

,

 

1 Among the multiple grounds for early dismissal of this case is that Plaintiff previously filed and dismissed with
prejudice a virtually identical action involving the same parties and claims in the United States District Coust for the
Northern District of Illinois. Plaintiff filed that case in May 2018. the parties settled the case. and Plamtiff signed a

general release. Plaintiff dismissed that case with prejudice on August 16. 2018. Jones v. Velocity: Technology Solutions,
eral. (N.DIIL). No. 1:18-cv-03288.

This statement does not and is not an element under either rule; it is
purely a counter claim and answer to the plaintiffs claim. Nowhere in
the rule does it state that a previous action 1s

“an alleged virtual identical case is not listed in the rule. As such, defendants’
response waives any defense to jurisdiction as he via his response, submitted
and waived any rights of jurisdictional defenses by including said counter
claim in his answer. A counterclaim acts as a waiver of all jurisdictional
defenses
Case 2:19-cv-02374-KJM-EFB Document 23 Filed 06/22/20 Page 9 of 14

(See below)

f

CAV EUN bates te RR ERFE NLT WFO ROSS e we pyre ne ete et pr ge . _

2 Indeed, Plaintiff focuses much of his second opposition [Dkt. 10] to the ease he filed, settled and dismissed in the
Northern District of Hlinois. Whether Plaintiffagrees that the complaint in the Hlinois case is “virtually identical” to the
complaint in this case is not material for purposes of this motion,

Counsel is making a false permissive counterclaim against the
plaintiff that is based on an entirely different event even that it be
false. This qualifies as an answer to the complaint, not a motion to
dismiss under FRCP Rule 12 (b) or 12 (b) (5). Said statement is an
counter claim and as such by making Furthermore and in
conjunction with that answer; is also not timely, made over 144 days
after the last waiver was sent to the defendants.

As such, the answer is well beyond the deadline date and as a result,
the defendant an order of default is the only judgement that can be
entered as the defendants in their many replies have intentionally did
not replay to the waiver, however the time period allowed for the
defendants to respond whether their defiance of the rules of the court
believes they had no obligation to respond, the clock was still
clicking. Defendants intentionally failed to respond to the complaint
in the allotted time and as such as demonstrated in previous motions
and responses, the defendants knowingly have been in default for
some time. Their defiance and disobedience of the court rules
resulted in their being in default judgement, which must be entered
against them.

. In conjunction with the obvious fraud on the court by defendants
and counsel, this is the proper resolution.

Counsel made the false claim/answer that he is now back peddling from is the
same one that he responded after being caught in a lie is where counsel was

8
Case 2:19-cv-02374-KJM-EFB,, D t23 Filed 06/22/20 P O ofa
attempting to pus the blame for this statement back onto the plaintiff as

immaterial to his motion.

However in fact the statement is a counter claim and answer to the complaint
and has nothing what so ever to do with personal jurisdiction, states, as such
his answer to the court is the same as if he surrendered to personal jurisdiction.

It is a counter claim related to an entirely different event. That they were
attempting to use to counter the plaintiffs’ complaint by making the
duplicity claim so that the court would look at it as such and dismiss
the case.

Regardless, now that he had been caught lying, claiming immaterial,
is not going to change or alter his original intent of adding this claim
to his motion in the first place.

As a foot note on Form AOQ399 it clearly states that they cannot
challenge service and or jurisdiction yet their disobedience is shown
where they did it anyway. Good Cause does not include a belief that
the lawsuit is groundless, or it has been brought in an improper venue,
or that the court has no jurisdiction over this matter or over the
defendant or defendant property. Yet in a show of disobedience,
defendants still filed a motion claiming exactly what the rule states
that they cannot. In plain view of their disrespect for the laws of this
country. Again, done as a means of prolonging the inevitable and
billable hours for frivolous and meritless litigation where they show
contradiction in their own motion, expecting the court to believe or
trust any statement they make as truth.

This is just a glimpse of the tactics by this law firm in coercion with
the defendants that has been happening for over 3 years now. Now
the court can see in writing the first such “defense” if it can be called
that of the racial intent that has been inflicted. Their defense is the
same as what they have done repeatedly, fraud. When caught they go

9
., Case 2:19-cv-02374-KJM-EFB Document 23 Filed 96/22/20 Page the 14,
silent or try to misdirect the attention elsewhere to give them time to

think of another false issue to make others focus on.

They truly expect the court to look the other way and ignore their
misconduct and let them continue their path of obstruction of justice,
aiding and abetting as well as their continued efforts in violation of
state and federal law.

 

Duty to Avoid Unnecessary Expenses of Serving a Summons

Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

“Good cause” does not include a belie f that the lawsuit is groundless. or that it has been brought in an improper venue. or that the court has
no jurisdiction over this matter or over the defendant or the defendant's property.

If the waiver is signed and returned, vou can still make these and all other defenses and objections, but vou cannot object to the absence of
a summons or of service,

If vou waive service, then vou must, within the time specified on the waiver form, serve an answer or a mouion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form. you are allowed more time to respond than if a summons had been served.

The fact that counsel introduced a matters outside the pleadings as a relevant
factor in support of his motion cannot excluded by the court or the courts
decision, after it has been even prior to a hearing found to be false and
fraudulent.

Plaintiff needs to make and alert the court to be aware of the intent of counsel as well
as of other motivating factors surrounding the case before the court.

Justice Department investigation

The court need to be aware that since August 20, 2018 that the plaintiff and his
family has endured an insurmountable amount of willful, intentional vicious and
amount of retaliation from defendants and their attorneys. Since February 2019, he
has kept records of these events and have sent copies of these documents to the FBI
who then sent them to investigators, who then referred it over to the Civil Rights —

10
i. Case.2:19-cy-02374-KJM-EFB Document 23,, Filed 06/22/20 Page 12 of 14
Criminal Division. The preliminary assessment that has been received is that they

are classifying these events as a hate crime.

Their reasoning is the filing of the EEOC complaint in conjunction with the
harassment of the plaintiff and his family, interference in his ability to find and
gainful employment, where they stated that it was essentially a restraint of trade and
the numerous retaliatory and intimidation events over the past 2 '4 years.

Agreement

In addition the court needs to be aware of the intent of the defendants and counsel to
use the illegal enforceable agreement counsel mentioned in his motion of May 4,
2020 as a “trump Card” to one stop the progress of the plaintiff and if victorious,
they plan on attempting to use it as the means of not awarding the plaintiff any
monetary d damages or awards.

The agreement not only was it induced by fraud, it was to conceal the federal and
state crimes committed by Velocity employees and executives, as well as those
committed by other executives from multiple billions dollar organizations. In
addition, at the time of its signing, the defendants had committed multiple violations
of the law against the plaintiff that he had no knowledge of at the time of signing
said agreement. The defendants knew and misrepresented the fact that they had
done them from the plaintiff.

No legal agreement/contract no matter the type of agreement/contact can limit the
monetary liability of any person and or organization for future litigation, before it is
filed and that had not been filed, nor can it pre-set the award in their favor and
pre-set the amount that the plaintiff is entitled to, in claims and or violations of the
law commited by the defendants, that they knew would eventually be uncovered.

The court needs to be aware that just like in this case, the agreement was induced by
fraud, the defendants were forced to settle said case to prevent the involvement of
business partners, affiliates, and investors from being exposed who all knew of and
participated directly and or indirectly in the conspiracy to steal the intellectual
property of Infor and their involvement in the open blatant racial discrimination of
the plaintiff. The defendants had conspired for months to steal the intellectual
property of Infor and they attempted to make the plaintiff unknown to him a
participant in their illegal criminal activity, where they gave him duties of being the

11
Case 2;19-cv-02374-KJM-EFB, Document 23 Filed 06/22/29 Page13of14
“testbed” of” testing out the illegal videos they recorded, that they planne on using

him as a model to verify the illegal process before they allowed white employees in
the organization to take the Infor/Lawson Certification exam.

They not only illegally recorded the class sessions, but they also illegally recorded
the actual exam, so they were assuring that all Velocity employees who watched
these illegal videos were guaranteed that they would also pass the final exam and
thus Velocity would then be able to charge customers higher hourly rates and obtain
other customer contracts by pushing the fact that their employees were also
Infor/Lawson certified. Hiding the fact how the certification was obtained. They
also did this to not incur travel expenses for the 6 week duration of the course as
well as not pay infor education/certification fees that total more tan 15,000 per
person to attend the class.

. EXHIBIT 25

INTRODUCTION

AFFIDAVIT

Garrison Jones, Plaintiff, do hereby certify Respectfyfly submitted,
that the statements and allegations set forth Qa pes

in the motion to be filed true and accurate GARRISON JONES. PLAINTIFF
to the best of our knowledge and belief. P.O. Box 188911

 

Sacramento, California 95818
May 27,2020 Garrison.jones@outlook.com

3

 

12
Case 2:19-cv-02374-KJM-EFB Document 23 Filed 06/22/20 Page 14 of 14

garrison jones@outlook.com

From: Burman, David J. (Perkins Coie) <DBurman@perkinscoie.com>
Sent: Monday, November 25, 2019 4:48 PM

To: garrison.jjones@outlook.com; garrisonjones1724@outlook.com
Subject: Valley Medical Center

Thank you for reaching out to Valley Medical. Mr. Austria now works at the University of Washington Medical System,
which is affiliated with Valley Medical. | am one of the lawyers for Valley, which is in a dispute with Velocity.

You should understand that Velocity contends that you signed agreements with it, including your employment
agreement and settlement agreement, that prohibit you from sharing any of its confidential information with us, or
disparaging it. We don’t want you to accidentally violate any agreement you have with Velocity. But we are Valley’s
lawyers, not yours, so you cannot rely on us to protect you from Velocity, and if we talk there will not be any attorney-
client privilege. If you want to have your own lawyer involved, we would welcome that. And we can arrange to have
Velocity participate if you prefer that.

A hearing in Seattle is presently scheduled to start January 13. If we thought your testimony was necessary for that
hearing, would you be willing to travel to Seattle at Valley Medical’s expense? We might also be able to arrange to

question you in Chicago before that time. (l understand you live in Chicago, but let me know if that’s wrong.)

Thank you.

David J. Burman | Perkins Coie LLP

1201 Third Avenue Suite 4960

 

AE Us HEUER A base 6h de lcd
Lor Saw 13, 2020. This Tf
Ol, AS A ferdiclat
lar fe MOLES Me pte Septtre 4
Copy of fg eeermctet By (soe,

Ake pnd
Thin ptloxpsre Og Nace Dakn,

1
